IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
LLOYD STEVE
BURDESHAW and TERESA                 NOT FINAL UNTIL TIME EXPIRES TO
BURDESHAW,                           FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellants,
                                     CASE NO. 1D13-2703
v.

THE BANK OF NEW YORK
MELLON (FKA The Bank of
New York), AS TRUSTEE FOR
MASTR ALTERNATIVE LOAN
TRUST 2006-2, MORTGAGE
PASS-THROUGH
CERTIFICATES, SERIES 2006-
2,

      Appellee.

_____________________________/

Opinion filed October 13, 2014.

An appeal from the circuit court of Bay County.
Thomas Roland Ellinor, Judge.

Jeffrey P. Whitton, Panama City, for Appellant.

Tricia Julie Duthiers, Juan A. Gonzalez and Frank P. Cuneo of Liebler, Gonzalez
& Portuondo, Miami, for Appellee.
CLARK, J.

      The Burdeshaws appeal the final judgment of foreclosure in favor of The

Bank of New York Mellon (“BNYM”), contending that the evidence to support the

amount of indebtedness was inadmissible hearsay and thus, no admissible evidence

supported the trial court’s determination of the amount due. In addition to reversal

of the final judgment, the Burdeshaws seek remand of this case with instructions to

dismiss, based on a meritorious motion pursuant to rule 1.420(e), Florida Rules of

Civil Procedure, taken under advisement by the trial judge and denied de facto

when the court eventually conducted a bench trial and issued a final judgment.

We agree on both points, reverse the final judgment of foreclosure, and remand for

dismissal of the action.

      Appellants executed a note payable to Bay Bank & Trust Co. for

$600,000.00 on October 31, 2005. The note was secured by a mortgage which was

also signed by Appellants on October 31, 2005. Bay Bank & Trust assigned the

mortgage to Mortgage Electronic Registration Systems (“MERS”) on November

10, 2005.

      On March 19, 2009, Suntrust Mortgage, Inc. filed a complaint for

foreclosure on the mortgage and alleged that Suntrust “owns and holds said note

and mortgage.” Suntrust attached to its complaint a copy of the note, with a

special endorsement on the last page of the note signed but not dated by an official

                                         2
of Bay Bank & Trust.       See § 673.2051(1), Fla. Stat., (because Suntrust is

specifically identified as entity to whom note was payable, indorsement is “special

indorsement”).   The words “without recourse, pay to the order of Suntrust

Mortgage, Inc.” appeared above the signature of the Bay Bank & Trust officer.

      The Burdeshaws filed their notice of inactivity, pursuant to rule 1.420(e), on

July 20, 2010. After sixty more days with no record activity, on September 20,

2010, the Burdeshaws filed their motion to dismiss. Other than this notice and

motion, no paper was filed in the court file by either party or the court between

September 16, 2009 and October 4, 2010.

      Suntrust did not file a response to the motion to dismiss for lack of

prosecution but did file other papers in the record on October 4, 2010, and

thereafter. A motion hearing was held on November 8, 2010, and one of the

motions considered by the court was the Burdeshaws’ motion to dismiss under rule

1.420(e). The record does not contain a transcript of this hearing and Suntrust did

not file a written assertion of good cause why the action should have remained

pending.   In the order entered November 29, 2010, the court stated that it was

taking the rule 1.420 motion to dismiss “under advisement.”

      BNYM was substituted as party plaintiff on January 25, 2013, and a bench

trial took place on May 13, 2013. In support of its documentary evidence, BNYM

presented the testimony of Nancy Johnson, twenty-two year Suntrust employee

                                         3
currently in the position of “default proceedings officer.” She testified that Suntrust

was servicing the loan and that she had reviewed Suntrust’s records in preparation

for the trial. Counsel for BNYM inquired about the documents it sought to admit

into evidence, including the letter notifying the Burdeshaws of the default, the note

and mortgage, and a “computer printout from Fidelity system” purporting to show

the transactions on the account and the balance owed. Counsel for the Burdeshaws

objected to Ms. Johnson’s testimony regarding each document in turn, stating that

there was no predicate for Johnson’s testimony, that BNYM had not established

any of the elements to qualify her as the custodian of the records, and that BNYM

had not otherwise qualified Ms. Johnson to authenticate the computer-generated

records.   The trial court overruled each objection until eventually, counsel

requested “a standing objection, so I don’t keep making it,” which was granted.

      During Ms. Johnson’s testimony to authenticate Plaintiff’s Composite

Exhibit 3, admitted into evidence to prove BNYM’s claim for a payoff balance of

$822,677.79, she stated that the exhibit was “a printout from the Fidelity system

that we use” and that Suntrust had prepared and provided the printout to counsel

for BNYM. Over the defense’s objection, Ms. Johnson read aloud the principle

balance, the past due interest amount, and other fees and charges indicated on the

exhibit. On cross examination, Ms. Johnson explained that her knowledge of the

amounts owed came from her review of the printout and that the printout was “on

                                          4
our system.” When asked by whom or how fees and expenses were posted to the

account, Johnson testified that “everyone” was using the Fidelity system and “they

would input any transactions, any adjustments.” Ms. Johnson stated that she had

reviewed the numbers on the printout the Thursday of the week prior to trial and

that the initial principle balance of the loan “would have been input by someone

handling the origination of the loan.” She did not know where any information on

payments made prior to Suntrust’s first entries for the file might come from.    On

re-direct, Ms. Johnson clarified that her job duties were to review mortgages,

notes, payment histories, and breach letters to prepare for foreclosure hearings, and

to testify at trials about records kept by Suntrust. Accordingly, she considered

herself a records custodian for Suntrust.

      At the close of evidence, counsel for the Burdeshaws renewed the motion to

dismiss under rule 1.420(e), which had not yet been ruled on after the court took it

under advisement in 2010. Counsel argued that when no record activity took place

for the requisite time periods, dismissal was mandatory and that he never

abandoned that motion. Counsel also argued that BNYM had not proved their

standing or the amount due under the note through documents authenticated by a

records custodian, and that Ms. Johnson’s testimony was “multiple hearsay”

because the documents were based on “what Bay Bank transferred over as the

account.”    BNYM’s counsel responded that any hearsay objection had been

                                            5
waived “because he did not raise it at the time of the presentation of the

testimony.”   The court found for BNYM and entered the final judgment of

foreclosure with an amount due of $822,677.79.

       Contrary to BNYM’s position in this appeal, the issue of the sufficiency of

the evidence to support the final judgment was adequately preserved for review.

Appellants challenge the sufficiency of the evidence because the only evidence to

support the final judgment was erroneously admitted hearsay not qualified for the

business records exception set out in section 90.803(6)(a), Florida Statutes. During

the bench trial, defense counsel continually objected to the hearsay evidence and

eventually requested and was granted a standing objection. While section 90.104,

Florida Statutes, requires “a specific ground of objection if the specific ground was

not apparent from the context” to challenge the admission of evidence, the specific

ground was apparent from the context of counsel’s repeated objections in this trial.

Section 90.104 does not require “magic words” to preserve a hearsay objection, so

long as the trial court is informed of the perceived error. See Corona v. State, 64

So. 3d 1232, 1242 (Fla. 2011).

      It is true that defense counsel did not use the words “hearsay” or “section

90.803(6), Florida Statutes” in his objections. However, he did challenge BNYM’s

failure to establish “the steps to make her a records custodian,” the “complete lack

of predicate to establish her bona fides at least to authenticate the document,” and

                                         6
he offered “to provide the court with some law on what a records custodian has to

establish.” The context of the objections to the witness’ testimony about the

records in this case made it clear to the court and to opposing counsel that the

objection was directed towards the admission of computer-generated hearsay

documents due to the plaintiff’s failure to establish any of the grounds required for

the business records exception to the hearsay rule under section 90.803(6).

      Furthermore, because Ms. Johnson was the only witness to authenticate the

only documentary evidence to support the amount owed at a bench trial, rule

1.530(e), Florida Rules of Civil Procedure, allows Appellants to challenge the

sufficiency of the evidence on appeal even without the repeated objections made

by counsel. Although a failure to object is not a prudent or advisable practice,

Appellants’ challenge to the sufficiency of the evidence to support the judgment is

cognizable on appeal pursuant to rule 1.530(e) regardless of the specificity of

defense counsel’s numerous objections during the bench trial. The rule provides:

      When an action has been tried by the court without a jury, the
      sufficiency of the evidence to support the judgment may be raised on
      appeal whether or not the party raising the question has made any
      objection thereto in the trial court or made a motion for rehearing, for
      new trial, or to alter or amend the judgment.

See also Wolkoff v. Am. Home Mtg. Servicing, Inc., 39 Fla. L. Weekly D1159,

2014 WL 2378662, at *1 (Fla. 2d DCA May 30, 2014) (“The Wolkoffs were not

required to make a contemporaneous objection to the sufficiency of the evidence in

                                         7
order to preserve the issue for appeal.”).   Accordingly, Appellants’ challenge to

the sufficiency of the evidence to support the final judgment of foreclosure, due to

the failure of BNYM to establish the business records exception to the hearsay rule

for the documents upon which the judgment is based, is properly before this Court.

      The sole support for the trial court’s ruling on the amount owed on the debt

was Plaintiff’s Composite Exhibit 3, a printout purportedly showing the fees,

expenses, and principal balance due on the note and mortgage. BNYM’s only

witness to authenticate this document as a business record admissible under section

90.803(6), Florida Statutes, was Ms. Johnson. Counsel never asked the witness,

and she never testified, whether composite exhibit 3 or the entries it contained

were: (1) made at or near the time of the event; (2) made by or from information

transmitted by a person with knowledge; (3) kept in the ordinary course of a

regularly conducted business activity; and (4) made as a regular practice of that

business. See Yisrael v. State, 993 So. 2d 952, 956 (Fla. 2008).

      “[L]oan payment history printouts, if properly authenticated, are routinely

admitted as a business record in foreclosure cases.” Cayea v. CitiMortgage, Inc.,

138 So. 3d 1214, 1217 (Fla. 4th DCA 2014). Proper authentication by a witness

requires that the witness demonstrate familiarity with the record-keeping system of

business that prepared the document and knowledge of how the data was uploaded

into the system. Weisenberg v. Deutsche Bank Nat’l Trust Co., 89 So. 3d 1111

                                         8
(Fla. 4th DCA 2012); see also Cayea at 1217. For instance, in Weisenberg, the

affiant was “a supervisor at the bank’s servicing agent.” Her affidavit about the

cashiering department’s responsibility for collecting and applying payments and

about the “program known as the mortgage servicing platform” demonstrated that

she had sufficient knowledge and familiarity with the bank’s record-keeping

system and how the data was uploaded into the system to qualify her affidavit as an

admissible business record to support the final judgment of foreclosure.

      Similarly, in Lindsey v. Cadence Bank, N.A., 135 So. 3d 1164 (Fla. 1st

DCA 2014), the affidavit of the bank’s assistant vice-president was sufficient to

qualify the attached computer printouts to support the amount due on the loan as

admissible business records. The vice-president’s affidavit indicated her familiarity

with the bank’s computerized loan processing system and specifically her

knowledge of how the system worked.              She described how the system

automatically maintained loan balances based on payments entered into the system

by the bank’s loan processing employees, that the payments were entered into the

system at the time of payment, and that the loan records were updated within

twenty-four hours to reflect each transaction.      Lindsey, 135 So. 3d at 1168.

Summary judgment for the bank was thus affirmed.

      Likewise, in Cayea v. CitiMortgage, Inc., the final judgment of foreclosure

after a bench trial was affirmed where the proof of the amount owed was based on

                                         9
bank records deemed admissible business records by the trial court. The bank’s

witness was “an employee” of CitiMortgage’s “default research and litigation

department.” Cayea, 138 So. 3d at 1215. The witness testified that the bank’s

regular business practice was to enter payments into its Citilink system upon

receipt and that employees of the payment processing department actually entered

the data. He also described the two sections of the payment processing department

and the duties of each. Finally, the witness testified that the entries were kept in

the ordinary course of business and that individual records were ordinarily kept for

each loan by CitiMortgage. The court found the witness “well enough acquainted

with the activity to provide testimony” and equated this witness’ knowledge with

that of the witness in Weisenberg, as distinguished from the witness’ lack of

knowledge in Glarum v. LaSalle Bank N.A., 83 So. 3d 780, 783 (Fla. 4th DCA

2011). Cayea, at 1218.

      On the other hand, if not properly authenticated, loan payment history

printouts and other evidence of the amount due on a loan are inadmissible hearsay.

For example, in Glarum, the court reversed summary judgment for the bank

because the bank’s sole witness testified from a bank printout without first

establishing the hearsay exception for business records. There, the witness/affiant

was a “specialist” for the loan servicer and his affidavit stated that he obtained the

amount of indebtedness from “his company’s computer system.”              Id. at 782.

                                         10
However, the specialist “did not know who, how, or when the data entries were

made into [the servicer’s] computer system” and “could not state if the records

were made in the regular course of business.” Id. The specialist had even less

knowledge about the business practices of the prior loan servicer, the apparent

source of the data upon which his own company relied to open the file.

Accordingly, both the witness’ testimony and the affidavit containing the data for

the amount owing were inadmissible hearsay, unqualified for the business records

exception under section 90.803(6)(a).     Because there was no other competent

evidence to prove the amount due and owing, summary judgment was reversed.

      This Court reversed the final judgment of foreclosure in Mazine v. M & I

Bank, 67 So. 3d 1129 (Fla. 1st DCA 2011), due to the erroneous admission of an

affidavit of the amounts due and owning. The bank’s witness at the bench trial

was “the regional security officer” for the bank, who “candidly admitted that he

had no knowledge as to the preparation or maintenance of the documents offered

by the bank,” “did not know if the source of the information contained” in the

record was correct, and “did not know if the amounts reported in the affidavit were

accurate.” Mazine, 67 So. 3d at 1132. Because the affidavit was the only evidence

supporting the amount of defendants’ default, admission of the document was

harmful error requiring reversal of the judgment of foreclosure.

      The final judgments of lien foreclosure were reversed in Yang v. Sebastian

                                        11
Lakes Condo. Ass’n Inc., 123 So. 3d 617 (Fla. 4th DCA 2013), because the current

management company’s witness had no knowledge of the starting balance of the

loan, never worked with the original accountant, and had no knowledge of how the

original figures were entered into the ledgers. Over objection to the hearsay

account ledgers as not properly authenticated via the business records exception,

the trial court admitted the ledgers. These documents were the only support for the

amounts owed. Finding that the foundation for admitting the ledgers into evidence

was lacking, the appellate court reversed the final judgment of foreclosure.

      Most recently, in Wolkoff, the appellate court reversed the final judgment of

foreclosure for the mortgagee, entered after a bench trial, because the amount of

indebtedness was not sufficiently proved. At the bench trial, the mortgagee offered

the testimony of Mr. Vent, “a default case resolution representative for the

mortgagee, who authenticated the promissory note, mortgage, and payment

history.” Wolkoff, 2014 WL 2378662, at *1. However, “when Vent testified

about the amount of debt owed by the Wolkoffs he merely confirmed that the totals

given to him on a proposed final judgment ‘seemed accurate’; he never openly

recited the total amount of indebtedness, nor did counsel for [the mortgagee] ask

him to. It did not submit the proposed final judgment or any business records

relevant to the Wolkoffs’ mortgage payment history as evidence.” Id.

      While this appeal is not based on a challenge to BNYM’s standing to

                                         12
foreclose, the business records exception to the hearsay rule as set out in section

90.803(6)(a) was applied to proof of standing in Hunter v. Aurora Loan Services,

LLC, 137 So. 3d 570 (Fla. 1st DCA 2014). There, Aurora offered into evidence

“certain computer-generated records” pertaining to transfers of the note and

mortgage. Hunter, 137 So. 3d at 571. The printouts contained no indication that

they were prepared by the original lender, MortgageIT, and Aurora attempted to

authenticate the documents through the testimony of Mr. Martin, an employee of

the servicer of the loan at the time of trial. The court stated:

         At the time of trial in 2012, these records were possessed by
      Rushmore Loan Management Service (“Rushmore”), the latest in a
      succession of loan servicers. ... Asserting the records originally came
      from MortgageIT, Aurora relied on the testimony of Rushmore
      employee Roger Martin to lay the necessary foundation for admitting
      the records into evidence under section 90.803(6)(a), Florida Statutes,
      the business records exception to the hearsay rule.
         Mr. Martin testified that he has worked in the residential mortgage
      industry for approximately 15 years, performing a variety of duties,
      including due diligence and underwriting. ... He had not worked at
      any time for MortgageIT. But he testified, based on his dealings with
      the company while at Lehman Brothers, that MortgageIT's business
      practice, upon the sale of a loan and mortgage, was to send electronic
      versions of the pertinent documents to the new owner, determine a
      post-sale “transfer date” on which loan servicing would transfer from
      its servicer to the new owner's servicer, and retain possession of the
      original note and mortgage documents until the transaction was fully
      completed. According to Mr. Martin, this procedure is standard across
      the mortgage industry.

Id. at 571-72.

      Regarding notations on the computer printouts, Mr. Martin “had no

                                           13
knowledge about who generated the notations, or how and where that individual

obtained the information. Neither did he have such knowledge about the Account

Balance Report.” Id. at 572. He could not testify from personal knowledge that

either document belonged to or was generated by the original lender but he did

testify that the computer program from which the notes log originated was “used

across the industry, that a records custodian for the loan servicer is the person who

usually inputs such notes, and that normal industry practice is for a lender’s

accounts payable department to create an account balance report reflecting a zero

balance on the loan when it is sold to another entity.” Id.

      This Court found that Mr. Martin’s testimony was insufficient to “establish

the necessary foundation for admitting the Account Balance Report” and the other

documents under the business records exception. Hunter at 573. The witness was

never employed by the original lender and lacked “particular knowledge of

MortgageIT’s record-keeping procedures.” Id. “Absent such personal knowledge,

he was unable to substantiate when the records were made, whether the

information they contain derived from a person with knowledge, whether

MortgageIT regularly made such records, or, indeed, whether the records belonged

to MortgageIT in the first place. His testimony about standard mortgage industry

practice only arguably established that such records are generated and kept in the

ordinary course of mortgage loan servicing.” Id.

                                         14
      In this case, BNYM failed to establish any foundation qualifying the printout

Ms. Johnson read as a business record and failed to establish any foundation

qualifying Ms. Johnson as a records custodian or person with knowledge of the

four elements required for the business records exception. See Yisrael, 993 So. 2d

at 956. Accordingly, the admission of Ms. Johnson’s testimony about the loan

balance and the admission of the computer printouts she was called to authenticate,

over the objections of opposing counsel, constituted reversible error. Johnson’s

only knowledge about the amount due and owing came from her review of the

computer printouts and she had no information about how and when those records

had been prepared or where the data came from. Her testimony that “everyone”

was using the Fidelity system and “they would input any transactions, any

adjustments” is comparable to the witness’ testimony in Hunter about general

mortgage industry practices. Ms. Johnson’s assumption that the original loan

amounts “would have been input by someone handling the origination of the loan”

was merely supposition, based on her general knowledge of ordinary mortgage

industry practices, not any specific knowledge about this debt or the transaction of

the information between the original lender and subsequent servicers, including

Suntrust. She was thus unable to show any of the requirements for establishing a

proper foundation for the amounts or the documents she relied on.




                                         15
       Under these circumstances and considering the testimony elicited from the

witness in this case, the admission of BNYM’s composite exhibit 3 was reversible

error and no other evidence was presented to support the amount owed on the note.

Because there is no evidence to support the amounts contained in the final

judgment, reversal is required.

      Finally, although it might be appropriate to remand for further proceedings

under other circumstances, this case does not present a reason to afford BNYM

additional time and another opportunity to prove its case. As the Second District

has held “[a]ppellate courts do not generally provide parties with an opportunity to

retry their case upon a failure of proof.” Wolkoff, 2014 WL 2378662, at *3. The

complaint initiating this action was filed in 2009. The defendants’ motion to

dismiss for lack of prosecution, filed in 2010, was supported by the absence in the

record of any activity in the file for the time periods set out in rule 1.420(e), and by

the absence of an assertion by the plaintiff of good cause, or any cause, prior to the

hearing on the motion, for the action to remain pending. As noted in Wilson v.

Salamon, 923 So. 2d 363, 368 (Fla. 2005), and Metro. Dade Cnty. v. Hall, 784 So.

2d 1087 (Fla. 2001), the mandatory language of the rule—“the action shall be

dismissed”—leaves the trial court with no discretion in the matter. “There is either

activity on the face of the record or there is not.” Metro. Dade Cnty v. Hall, 784

So. 2d at 1090.

                                          16
      Accordingly, the final judgment of foreclosure is reversed and this cause is

remanded for entry of an order of dismissal of the case.

VAN NORTWICK and ROBERTS, JJ., CONCUR.




                                        17